IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COUNTY OF DELAWARE,                         : No. 172 MM 2020
PENNSYLVANIA,                               :
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THE COURT OF COMMON PLEAS OF                :
DELAWARE COUNTY, PENNSYLVANIA,              :
                                            :
                   Respondent               :


                                     ORDER


PER CURIAM

      AND NOW, this 30th day of November, 2020, the Application for Leave to File

Original Process is GRANTED. The Emergency Application for Writ of Prohibition is

DENIED, and the Emergency Application for Stay is DENIED as moot.